Citation Nr: 1527461	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-33 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus pulposus L5-S1 and disk bulge L4-L5 with chronic low back pain and surgical scar, rated as 20 percent disabling.  

2.  Entitlement to an increased rating for radiculopathy of the left lower extremity, rated as 10 percent disabling.  

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In May 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran's attorney raised the issue of entitlement to a TDIU.  In this case, as will be discussed below, the increased rating claims for the Veteran's herniated nucleus pulposus L5-S1 and disk bulge L4-L5 with chronic low back pain and surgical scar and radiculopathy of the left lower extremity, are on appeal and the Board concludes that the Court's holding in Rice is applicable.  Therefore, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

During the hearing before the undersigned VLJ, the Veteran's attorney noted the submission of a favorable decision by the Social Security Administration (SSA).  The decision is dated in February 2014 and found that the Veteran was disabled, in part, due to his back disability.  The attorney stated that the records submitted to SSA consisted of VA medical treatment records and records from John Bookwalter, M.D.  The claims file only contains evidence dated in November 2013 from Dr. Bookwalter, which includes a medical opinion and notation that the Veteran was seen on November 19, 2013.  The VLJ noted during the hearing that there were medical records considered in conjunction with the SSA claim that may be useful in consideration of the Veteran's appeal for higher ratings for his service-connected disabilities.  See hearing transcript, pg. 23.  As it appears that the SSA records may contain other records from Dr. Bookwalter, a remand to obtain such records is required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

During the hearing, the Veteran identified current private medical treatment from a chiropractor, Kevin Edwards, and Dr. Bookwalter.  Additionally, the record from Dr. Bookwalter shows that the Veteran's primary physician is Dr. Roy A. Setzenfand.  The Veteran must be provided another opportunity to submit relevant private medical treatment records or complete authorization forms permitting VA to obtain these records on his behalf.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

In addition, the Veteran testified that he participates in a Chapter 31 vocational rehabilitation program.  He states that he receives accommodations for his disability.  The Board finds that the Veteran's vocational rehabilitation records may be relevant and the records must be obtained.  

The Veteran also receives ongoing medical treatment from the Pittsburgh VA Medical Center (VAMC) and Butler VAMC.  In light of the remand, updated VA treatment records must be obtained.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

As the Veteran's increased rating claims are being remanded for additional development, the Board finds that a new VA examination must also be provided.  

Finally, the Board finds that the issue of entitlement to TDIU has been raised by the record, as noted in the Introduction.  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice, 22 Vet. App. at 453.  The issue must be remanded for adjudication by the AOJ.  The Veteran must also be provided a VA notice letter and application for his TDIU claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter and application regarding his claim for entitlement to a TDIU.   

2.  Contact the Veteran and request that he identify the names, addresses and dates of treatment for all medical providers of treatment for his service-connected herniated nucleus pulposus L5-S1 and disk bulge L4-L5 with chronic low back pain and surgical scar and radiculopathy of the left lower extremity, including Kevin Edwards, Dr. Roy A. Setzenfand, and Dr. John Bookwalter .  Obtain the necessary authorization from the Veteran and then attempt to obtain any relevant records.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

3.  Contact the SSA and request all records related to the Veteran's disability benefits.  

4.  Request the Veteran's VA vocational rehabilitation folder and associated the records with the claims file.

5.  Obtain the Veteran's updated VA medical treatment records from the Butler VAMC and Pittsburgh VAMC.  

6.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected herniated nucleus pulposus L5-S1 and disk bulge L4-L5 with chronic low back pain and surgical scar and radiculopathy of the left lower extremity.  The claims file must be provided to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies, must be accomplished.  

All pertinent symptomatology and findings, including range-of-motion findings, must be reported in detail.  

The examiner must also discuss whether a flare-up or a period of repetitive use would cause additional functional impairment to include limitation of motion (in degrees if possible).

The examiner must also discuss the functional effects of the Veteran's disabilities on his ability to work.

Rationale must be provided for any opinion proffered.

6.  Thereafter, readjudicate the issues on appeal, and adjudicate the issue of entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his attorney with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


